 In the Matter of GREEN Tor & YELLOW CAB, INC., EMPLOYERandINTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WARE-HOUSEMEN & HELPERS OF AMERICA, AFL, Bus; SALES, TRUCKDRIVERS,WAREHOUSEMEN AND HELPERS LOCAL UNION No. 637,PETITIONERCase No. 8-RC-665.-Decided August 30,1950DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act; a hearing was held before John H. Garver, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel [Members Houston, Reynolds, and Murdock].Upon the entire record in this case, the Board makes the following :The business of the EmployerThe Employer is engaged in the operation of the sole taxicab servicein and' about Zanesville, Ohio. It operates a total of 27 taxicabsdriven by approximately 56 drivers.The area around Zanesvillecontains a population of approximately 50,000 and includes variousindustrial plants manufacturing transformers, farm implements, andporcelain and steel products.The Employer's gross income receivedfor 1949 totaled approximately $260,000.The Employer's cabs madeno out-of-State trips.Trips are made to and from various hotels, bus stations, the.Balti-more and Ohio Railroad station, and the municipal airport, whichis located about 5 miles outside the city.No cabs regularly meet anybusses, trains, or airplanes and all trips to such terminals are madepursuant to independent requests and calls for service.Lass than 1percent of the cab service is to and from the railroad station and thebus stations.During the year 1949 the Employer purchased gasolineamounting in value to approximately $27,000,- of which amount ap-proximately 50 percent was purchased from the Texaco Company and.91 NLRB No. 18.95 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe remainder from local dealers.The Employer uses Chevroletautomobiles which it purchases from dealers within the State.TheEmployer's expenditures during this same period for oil, tires, tubes,accessories, and repairs amounted to approximately $44,000.TheEmployer operates a short wave radio system, licensed by .the Fed-eral Communications Commission, to communicate with its cabs.TheEmployer estimates the annual life of a cab at 4 years.uWhile we believe that the Employer's business is not entirely unre-lated to interstate commerce we are of the opinion that its operationsare essentially local in character and that to assert jurisdiction inthis case would not effectuate the policies of the Act.,Accordingly,we shall dismiss the petition.ORDERIT IS HEREBY ORDERED that the petition filed herein be, and it herebyis,dismissed.1Brooklyn Cab Corporation,90NLRB 1898;Skyview TransportationCo., et al.,90 NLRB 1895;Yellow Cab Company of California,90 NLRB 1884. .